Citation Nr: 1417604	
Decision Date: 04/18/14    Archive Date: 05/02/14

DOCKET NO.  10-04 785	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1.  Entitlement to an initial compensable evaluation for bilateral hearing loss prior to December 22, 2011.

2.  Entitlement to an evaluation in excess of 10 percent for bilateral hearing loss from December 22, 2011 to November 16, 2012.

3.  Entitlement to an evaluation in excess of 20 percent for bilateral hearing loss since November 16, 2012.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Bonnie Yoon, Associate Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran served on active duty with the United States Navy from June 1950 to April 1954.

This matter was originally before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.  In July 2011, the Veteran appeared at a hearing before a Veterans Law Judge (VLJ).  In April 2012, the Board issued a decision that denied the appealed claim.  

Pursuant to a settlement agreement in the case of National Org. of Veterans' Advocates, Inc. v. Secretary of Veterans Affairs, 725 F. 3d 1312 (Fed. Cir. 2013), the Board's April 2012 decision was identified as having been potentially affected by an invalidated rule relating to the duties of the VLJ that conducted the July 2011 hearing.  In order to remedy any such potential error, the Board sent the Veteran a letter notifying him of an opportunity to receive a new hearing and/or a new decision from the Board.  Subsequently, the Veteran requested only to have the prior decision vacated and a new one issued in its place.  This decision satisfies that request.   

In a March 2013 rating decision, the RO increased the rating for bilateral hearing loss to 20 percent effective November 16, 2012.  However, since the Veteran has continued his disagreement with the rating assigned and has not been granted the maximum benefit allowed, the matter remains on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993). 

The Board has reviewed the Veteran's electronic claims file maintained in the Veterans Benefits Management System (VBMS) and the electronic records maintained in the Virtual VA system to ensure consideration of the totality of the evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that further evidentiary development is necessary before a decision can be reached on the merits of the Veteran's claim for an increased rating for his service-connected bilateral hearing loss.

Subsequent to the Board's April 2012 decision, VA treatment records from the VAMC in Spokane, Washington were added to the claims file.  VA audiology evaluation reports from April 2009, November 2011, October 2012, and June 2012  refer to audiometric test results that were obtained during treatment and indicate that they available "under tools, Audiogram Display."  The results are not located in either the electronic claims file in VBMS or Virtual VA.  As audiometric test data are relevant to the claim for an increased rating for bilateral hearing loss, the claim must be remanded to the agency of original jurisdiction (AOJ) to obtain those records.  Any updated VA treatment records should be obtained also.

The Veteran was most recently afforded a VA examination in February 2013.  The Board notes that the examiner did not review any of the Veteran's records, and did not fully address the functional impairment resulting from the Veteran's hearing loss and its effects on ordinary activities.  All that was noted from the Veteran was that he doesn't hear well and can't hear things from behind, and that one day in October 2012 he woke up and could not hear the television at all.  In the context of an examination conducted for purposes of rating a hearing disability, the United States Court of Appeals for Veterans Claims (Court) has held that "in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report."  Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).  Consequently, the claim must be remanded for a complete audiological examination, including an evaluation of the functional effects of the Veteran's bilateral hearing loss.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain audiometric test results from audiology evaluation at the VAMC Spokane, Washington, from April 2009, November 2011, October 2012, and June 2012.  

2.  Obtain updated VA treatment records from the VAMC in Spokane, Washington, and North Idaho CBOC, as well as any other VA facility identified by the Veteran or in the record, for the period of December 2012 to the present.

3.  After completion of the above, schedule the Veteran for a VA audiological examination to determine the level of disability of his hearing loss.  The entire claims file, to include a complete copy of this remand, should be made available to, and reviewed by, the designated examiner.  Puretone audiometry and Maryland CNC controlled speech discrimination test results must be provided.  The examiner must also provide a full description of the effect of the Veteran's hearing loss disability on his occupational functioning and daily activities.  See Martinak v. Nicholson, 21 Vet. App. 447 (2007).  

4.  After completion of the above, the RO should readjudicate the claims.  If any benefit sought is not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded an opportunity to respond.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



